UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 CELLDONATE INC. (Exact name of registrant as specified in its charter) Nevada None (State of incorporation of organization) (I.R.S. Employer Identification No.) 1111 Alberni Street, Suite 3606 Vancouver, British Columbia, Canada V6E 4V2 (Address of principal executive offices, including zip code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered: Name of each exchange of which each class is to be registered: None None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. þ Securities Act registration statement file number to which this form relates:333-159300 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of Class) Item 1.Description of Registrant’s Securities to be Registered The description of the registrant’s common stock set forth under the caption “Description of Securities to be Registered” contained in the prospectus included in the registrant’s amended registration statement on Form S-1/A (File No. 333-159300) filed with the Securities and Exchange Commission on October 1, 2009 is hereby incorporated by reference in response to this item. Item 2.Exhibits Exhibit Number Exhibit Description Articles of Incorporation (1) Bylaws (1) Instrument Defining the Right of Holders – Form of Share Certificate (1) Included as exhibits to the registrant’s registration statement on Form S-1 filed with the Securities and Exchange Commission on May 18, 2009. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. CELLDONATE INC. Date: January 11, 2010 By: /s/ David Strebinger David Strebinger President, Chief Executive Officer, Secretary, Director
